Citation Nr: 1820406	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-44 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to an initial rating in excess of 40 percent for a seizure disorder, characterized as residuals of grand mal seizures, prior to August 13, 2015.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to January 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, as well as September 2014 and May 2015 rating decisions issued by the RO in Phoenix, Arizona.  Jurisdiction over the matters on appeal is with the RO in Phoenix, Arizona.  

In August 2015, the RO increased the Veteran's seizure disorder rating to 100 percent, effective August 13, 2015.  As reflect in the title page, the period as of August 13, 2015 is no longer on appeal as this is a full grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2018, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Prior to February 1, 2014, the Veteran's seizure disorder has been manifested by no more than one major seizure in the past 6 months or two in the past year, and less than 9 minor seizures per week.  

2.  As of February 1, 2014, the evidence is at least in equipoise that the Veteran's seizure disorder has been manifested by at least one major seizure per month.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for a seizure disorder, characterized as residuals of grand mal seizures, prior to February 1, 2014 have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8110 (2017).  

2.  The criteria for an initial rating of 100 percent for a seizure disorder, characterized as residuals of grand mal seizures, as of February 1, 2014 have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8110 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected seizure disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 13, 2015, the Veteran's seizure disorder, diagnosed as grand mal seizures, has been assigned a 40 percent rating under 38 C.F.R. § 4.124a, DC 8910 (addressing grand mal seizures).  As a preliminary matter, the Board assigns a 100 percent rating as of February 1, 2014 under DC 8910, as the evidence is at least in equipoise that the Veteran experienced at least one major seizure per month.  Specifically, the February, March, June, and October 2014 VA treatment records reflect that the Veteran had at least one generalized tonic-clonic seizure a month.  

For the period prior to February 1, 2014, in order to warrant a rating in excess of 40 percent, the evidence must demonstrate 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year (60 percent).  38 C.F.R. § 4.124a, DCs 8910, 8911.  

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  Id. at Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id. at Note (2).

Further, as to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  See 38 C.F.R. § 4.121 (2017).  Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  Id.

Based upon the evidence of record, the Board determines that a rating in excess of 40 percent prior to February 1, 2014, is not warranted.  Specifically, in February 2011 and November 2012 treatment evaluations, the records report that that the Veteran did not have more than one major seizure a year and that his seizure disorder was "stable" with medication.  Similarly, the March and April 2013 treatment records reflect that the Veteran's "seizures remain well controlled," and was only experiencing a major seizure "about once every year."  

In a May 2013 VA examination, the examiner determined that the Veteran exhibited one major seizure in the past 6 months and two in the past year.  Moreover, he noted that the Veteran had 4-5 minor seizures a month for the past year.  In July 2013, the treatment records indicate that the Veteran's seizures were under "fairly good control" with the last major seizure "about a year ago."  At an October 2013 treatment evaluation, the Veteran's wife reported that the Veteran's seizures were worsening and increasing in severity and frequency.  Specifically, he was experiencing "a couple" of minor seizures a week.  However, there was no evidence that he experienced more than one major seizure in the past 6 months.  

Therefore, a rating in excess of 40 percent prior to February 1, 2014 is not for application.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran and his wife that his service-connected seizure disorder is worse than the rating he currently receives, including statements regarding the severity and frequency of the disorder, and its impact with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's seizure disorder have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated - including the nature, severity, and frequency of the Veteran's seizures during the period on appeal.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including seizures and residuals that cause limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that the Veteran filed a claim for TDIU during the course of the appeal that was denied by the RO on September 24, 2014.  Therefore, the Board finds that prior to September 24, 2014, the Veteran's TDIU claim was separately adjudicated and the Veteran did not submit a notice of disagreement to this decision.  As a result, the period prior to September 24, 2014 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  

However, the Board notes that although his TDIU claim was previously denied, it may be effectively re-raised when evidence is added to the record which may support a claim of unemployability that was not previously considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Nevertheless, as discussed below, the Board has awarded a 100 percent schedular rating for his service-connected seizure disorder as of February 1, 2014.  Therefore, as the Veteran's TDIU claim arises solely from a single disability for which a total schedular rating has been assigned, there remains no legal basis upon which to assign TDIU as of September 24, 2014.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained, as well as the records associated with a claim for benefits with the Social Security Administration.  The Veteran has also been provided with VA examinations, and the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board finds that these examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to an initial rating in excess of 40 percent for a seizure disorder, characterized as residuals of grand mal seizures, prior to February 1, 2014, is denied.  

Entitlement to an initial rating of 100 percent for a seizure disorder, characterized as residuals of grand mal seizures, as of February 1, 2014, is granted.  


REMAND

The Veteran has claimed entitlement to service connection for Parkinson's disease due to an in-service fall.  

The Board notes that the Veteran's service treatment records from August 1957 reflect that the Veteran fell from 10 feet and sustained trauma to his head.  Further, his service treatment records report that he developed a tremor to his right hand with right-sided facial weakness.  The Veteran's post-service medical records, including from a VA examination in 1964, and in conjunction with the credible statements from the Veteran and his wife, reflect that he had right hand tremors since service.  Further, in April 2013, the Veteran was diagnosed with Parkinson's disease with right sided-tremors.  Moreover, the August 2015 VA treatment records indicate that the Veteran had an in-service fall that may be related to his Parkinson's disease.  

Nevertheless, the Board notes that the Veteran is service-connected for residuals of grand mal seizures that also appear to cause tremors.  Of note, the June 2013 VA examiner specifically lists tremors as a symptom of his seizure disorder.  Additionally, the August 2015 VA examination also appears to indicate that his tremors may be caused by his seizure disorder.  

Therefore, while the evidence alone is insufficient to establish a link between the Veteran's Parkinson's disease and active service, there is sufficient evidence to determine that a VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's SMC claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in Las Vegas, Nevada since August 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his Parkinson's disease, to include as secondary to a service-connected disability.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease is etiologically related to the Veteran's period of service.  Specifically, whether or not his Parkinson's disease is etiologically related to a service-connected disability.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled to SMC, including any additional VA examinations.  

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


